Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	
Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance: Claims 1-20 are allowable.
The prior art is silent with respect to:
Claim 1. The counter is associated with the physical block or the plurality of physical blocks depending on an age of data stored on the physical block; determining whether a value of the counter satisfies a first threshold criterion pertaining to the number of read operations performed; and responsive to the value of the counter satisfying the first threshold criterion, performing a data integrity scan to determine a first error rate, in combination with other limitations.
 Claim 8. The counter is associated with the physical block or the plurality of physical blocks depending on an age of data stored on the physical block; determining whether a value of the counter satisfies a first threshold criterion pertaining to the number of read operations performed; and responsive to the value of the counter satisfying the first threshold criterion, performing a data integrity scan to determine a first error rate, in combination with other limitations.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571) 270-1272.  The examiner can normally be reached on M-F 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON LAPPAS/Primary Examiner, Art Unit 2827